 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOEL JAMES CLOUD,                                 No. 2:19-cv-2593 WBS DB P
12                       Plaintiff,
13             v.                                       ORDER
14    OFFICER COX, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with an action under 42 U.S.C. § 1983.

18   Plaintiff alleges, among other things, that defendants used excessive force in violation of the

19   Eighth Amendment. On screening the complaint, this court found:

20          (1) Plaintiff stated a cognizable claim for excessive force against defendants Cox and Van

21   Raiden.

22          (2) Plaintiff failed to state a cognizable excessive force claim against defendant

23   Rodriguez; plaintiff was given leave to amend his complaint to attempt to state that claim.

24          (3) Plaintiff failed to state a cognizable claim regarding a cell extraction against other

25   defendants; plaintiff was given leave to amend to attempt to state a claim regarding the cell

26   extraction.

27   ////

28   ////
                                                        1
 1          (4) Plaintiff could not state claims for failure to process his appeals against defendants

 2   Espinoza and Quam or for a loss of property against defendant Kessler; this court recommended

 3   those claims be dismissed from this action.

 4          In a document filed here on February 10, 2020, plaintiff states that he wishes to proceed

 5   on his excessive force claim against defendants Cox and Van Raiden and understands that

 6   defendant Rodriguez will be dismissed from this action. (ECF No. 11.) Plaintiff then states

 7   “objections.” He argues that officers used unnecessary force in the cell extraction.

 8          It appears that plaintiff is attempting to state a somewhat different claim against the

 9   officers involved in the cell extraction than the claim this court understood previously. If plaintiff

10   wishes to amend his complaint to attempt to state a claim for excessive force against those

11   officers, he may do so. However, objections are not the correct way to attempt to state that claim.

12   Plaintiff must file an amended complaint that complies with: (1) the legal standards for an

13   excessive force claim; and (2) the standards for filing an amended complaint that are described in

14   the court’s January 28, 2020 order. (ECF No. 8.) Plaintiff is reminded that in any amended

15   complaint he must include ALL claims he wants to pursue in this case. In addition, he must

16   specifically describe what each defendant did that violated his Eighth Amendment rights.

17          The court will provide plaintiff an additional thirty days to file an amended complaint. If

18   he fails to do so, this court will assume plaintiff wishes to proceed on the Eighth Amendment

19   excessive force claim against defendants Cox and Van Raiden and will recommend all other

20   claims in the complaint be dismissed.
21          For the foregoing reasons, and good cause appearing, IT IS HEREBY ORDERED as

22   follows:

23          1. Within thirty (30) days of the date of this order, plaintiff shall file any amended

24   complaint as described above and as described in the court’s January 28 order.

25   ////

26   ////
27   ////

28   ////
                                                        2
 1            2. If plaintiff does not file an amended complaint or otherwise respond to this order, this

 2   case will proceed on plaintiff’s claims for excessive force against Cox and Van Raiden. This

 3   court will then recommend the remaining claims and defendants be dismissed from this action.

 4   Dated: February 13, 2020

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
     DLB:9/DB/prisoner-civil rights/clou2593.lta or proceed 2
17

18

19

20
21

22

23

24

25

26
27

28
                                                                3
